STATON, Judge,
dissenting.
I dissent from the Majority because the enabling legislation does not grant the council the legislative discretion to grant or deny a tax deduction. A tax deduction is mandatory. The council has the discretion to find certain areas “urban development areas,” but the Indiana Legislature has withheld any discretion as to the tax deduction. Strange v. Board of Zoning Appeals of Shelby County (1981), Ind.App., 425 N.E.2d 720.
The majority places great emphasis upon the Legislature’s use of the permissive language “may” under IC 6-1.1-12.1-2. The Majority finds this language to grant the common council “local legislative discretion” in determining urban development areas. I agree.
It is within the discretion of the common council to find any given area an urban development area. This should not be confused, however, with the method the common council must utilize to find such areas. The Legislature allowed for no discretion, but mandated that: “To make such a finding, the ... council shall use the same procedures as prescribed to determine whether an area is eligible for redevelopment under ... IC 18-7-7-12 ....” IC 6-1.1-12.1-2 (emphasis added).
Here, the common council denied the urban development designation pursuant to its adopted “policy.” That policy was not only outside the purview of the mandatory procedures provided by the Legislature, but was directly in conflict with portions of it.
The review and correction of such improprieties is within the “power” of this Court. See, e.g., Krimendahl v. Common Council of City of Noblesville (1971), 256 Ind. 191, 267 N.E.2d 547; Edwards v. Cooper (1907), 168 Ind. 54, 79 N.E. 1047; Bryant v. Lake County Trust Co. (1972), 152 Ind.App. 628, 284 N.E.2d 537; Board of Zoning Appeals of Town of Carmel v. Parsons (1964), 136 Ind. App. 520, 202 N.E.2d 589. Additionally, there is no “local legislative discretion” in the common council to either grant or deny property tax deductions. Yet, the Majority has successfully conferred upon the council the discretion to grant or deny property tax deductions that the Indiana Legislature has denied. Therefore, I dissent.